per curiam:
La apelante, Luz María Sabater Mangual, fue procesada y convicta del delito de hurto mayor en grado de subsiguiente. Fue condenada a cumplir de 10 a 15 años de presidio.
En apoyo de su apelación apunta que:
(1) El tribunal de instancia incidió al negarse a aceptar el veredicto de culpable de hurto menor rendido por el jurado.
La prueba de cargo fue al efecto de que la apelante pidió un dólar al perjudicado mientras éste se encontraba en un cafetín. Al sacar éste la cartera que contenía $25, la ape-lante se la arrebató y huyó con ella, apareciendo luego la cartera vacía en el patio del cafetín. La prueba de la defensa fue de coartada.
El jurado trajo un veredicto de hurto menor. Al indicar el juez sentenciador que no recordaba “haber dicho posibili-dad de veredictos”, el fiscal solicitó se le diera al jurado una *599nueva instrucción sobre los posibles veredictos y una opor-tunidad de retirarse a deliberar. Entonces dicho juez informó que “Así es que solamente había dos posibilidades de vere-dicto, culpable de hurto mayor o no culpable.” Ordenó que la dama y caballeros del jurado volvieran a retirarse a de-liberar y que se preparase una nueva boleta de veredicto. A instancia del fiscal instruyó el tribunal de instancia al jurado así:
“Hurto es el acto de sustraer, con intención criminal, bienes muebles o semovientes, pertenecientes a otra persona. El Hurto se divide en dos grados: el primero se denomina Hurto de Mayor Cuantía y el segundo Hurto de Menor Cuantía. Hurto de Mayor Cuantía es el que se comete en cualquiera de los casos siguientes: cuando el valor de la propiedad sustraída es de cien dólares o más; y cuando la propiedad es sustraída de la persona, aunque sea un centavo.
La prueba de defensa fue una de coartada. De ustedes creer la prueba de defensa, tienen que absolver a la acusada. De ustedes dar crédito a la prueba del Ministerio Público, deben traer un veredicto de culpable de Hurto Mayor. No hay otra posibilidad a base de la prueba.
Así es que ustedes mediten nuevamente y traigan el vere-dicto que corresponda a la prueba y a derecho.
La teoría de coartada, según ya les había dicho a ustedes, es que el hecho de la presencia del acusado o de la acusada en este caso, en un sitio distinto es esencialmente inconsistente con la presencia de la acusada en el sitio de los hechos, en la fecha y hora alegados en la acusación. La defensa de coartada no re-quiere la absoluta imposibilidad de que la acusada estuviere pre-sente en el sitio de los hechos, sino solamente una alta impro-babilidad de que así fuera.
La acusada no tiene que probar la coartada fuera de toda duda razonable. Si establece con su prueba una duda razonable y fundada de su coartada debe absolvérsele, pues exigírsele que la pruebe fuera de toda duda razonable equivale a exigírsele que pruebe su inocencia.
Ustedes tienen aquí dos posibles veredictos: culpable de hurto mayor o no culpable y absolverla. *600En otros palabras: si creen que esta señora no estaba en el sitio de los hechos, sino que estaba en su casa con su marido dur-miendo y no como se alega en la acusación, su veredicto debe ser de absolutorio. Si por el contrario consideran que estos he-chos alegados se cometieron y que ella sustrajo la cartera al señor don Pedro Vega Santos cuando éste se disponía a darle un dinero, pues se cometió el delito de Hurto Mayor.
Así es que volverán ustedes al cuarto de deliberaciones. Vuelva el Marshal a prestar juramento ante el Tribunal.”
Luego de volver a deliberar, el jurado rindió un vere-dicto de culpable de hurto mayor.
Arguye la apelante que de acuerdo con las Reglas 147(1) y 148 de las de Procedimiento Criminal el veredicto de hurto menor equivale a un veredicto absolutorio por el delito mayor aunque el veredicto no se ajustase a la prueba.
No tiene razón. El veredicto original era erróneo por ser contrario a la prueba y a la ley por lo que el juez de ins-tancia actuó correctamente al no aceptarlo y al ordenar al jurado que deliberase nuevamente luego de instruirlo en la forma previamente indicada. Regla 148 de las de Procedi-miento Criminal.(2) Cf. Pueblo v. Rodríguez, 69 D.P.R. 546 (1949).
Convenimos con el Procurador General en que:
*601“En el presente caso el jurado rindió originalmente un veredicto de culpabilidad que resultó ser contrario a la ley. No son de aplicación los casos de Pérez Martinez, [84 D.P.R. 181] y de Green [Green v. U.S. 335 US 184] supra, pues lo que resuelven esos casos es que ‘cuando un acusado de asesinato en primer grado es convicto de asesinato en segundo grado y luego a instancias suyas se anula el veredicto y se ordena la celebración de un nuevo juicio, el acusado no puede ser convicto del delito original de asesinato en primer grado y que una convicción por este delito en el nuevo juicio, viola el principio de la exposición anterior, (former jeopardy)’
Además, tampoco puede considerarse en este caso un vere-dicto de culpabilidad por hurto menor como un veredicto absolu-torio del delito de hurto mayor a los fines de la Regla 148 pues el veredicto rendido no era final ya que aún no había sido acep-tado por el tribunal de acuerdo con la Regla 145 de las de Pro-cedimiento Criminal. Véase, además, a Wharton’s, op. cit., vol. 5, sees. 2147 y 2148, páginas 339-340.”
(2) “Erró el Honorable Tribunal de Instancia al ins-truir al Jurado que sólo podían rendir uno de dos veredictos; Culpable de Hurto Mayor, o no Culpable; lo'cual dependería de si creían la prueba de El Pueblo o si le daban crédito a la prueba de defensa; excluyéndose así la posibilidad de que sin necesidad de creer que las cosas sucedieron tal como se desprendían de la prueba de defensa tuviesen una duda razonable de que hubiesen sucedido como sostenía la prueba de El Pueblo.”
Arguye el Procurador General, con acierto, que:
“Entendemos que este error no fue cometido pues el magis-trado instruyó al jurado en el sentido de que el fiscal está en la obligación de establecer la culpabilidad de la acusada más allá de una duda razonable. (T.E. página 151) ... El hecho de que el magistrado aclarara posteriormente los posibles veredictos que podía rendir el jurado, no significa que se excluyera la posi-bilidad de que el jurado tuviese una duda razonable de la culpabilidad de la acusada.
De todos modos, en ningún momento la defensa solicitó instrucciones adicionales sobre este extremo, por lo cual está *602ahora impedida para señalar cualquier posible omisión como un error en apelación. Regla 137 de Procedimiento Criminal.” (Én-fasis en el original.)
“Por su inherente debilidad, la evidencia de El Pueblo no era suficiente para derrotar la presunción de inocencia, y establecer la culpabilidad de la acusada más allá de duda razonable.”
Tiene razón el Procurador General cuando informa, con respecto a esta imputación, que:
“Como señalamos anteriormente, la prueba de cargo demos-tró que la acusada le arrebató la cartera de las manos a Pedro Vega Santos. Obviamente esta prueba fue creída por el jurado que es el llamado a aquilatar la credibilidad de los testigos. No resulta increíble que el señor Vega Santos inicialmente se ne-gara a darle dinero a la acusada pero que más tarde, ante la insistencia de ésta, se decidiera a regalarle algún dinero y sacara la cartera con ese propósito.
Tampoco queda desvirtuado el testimonio del señor Vega Santos por el hecho de que declarara que al otro día volvió al negocio de don Abelardo y encontró la cartera vacía en el patio de dicho negocio, ....
Sostenemos, pues, que la prueba de cargo es suficiente para sostener la convicción y que, habiendo resuelto el jurado el con-flicto de prueba dando crédito a la de cargo, el veredicto no debe ser alterado en apelación. Pueblo v. Nicole, 71 DPR 866 (1950); Pueblo v. Millán, 71 DPR 440 (1950).”
(4) “Erró el Honorable Tribunal Sentenciador al to-mar en consideración, al momento de sentenciar a la acusada, la alegación de subsiguiente que intentó introducir el Ministerio Público; a pesar de que en todo momento el caso se mantuvo como uno de hurto mayor sencillamente.”
Este error fue cometido. Así lo admite el Procurador General cuando nos informa que:
“ ... La acusación radicada contra la apelante fue por un delito de Hurto Mayor sin incluirse alegación alguna de sub-siguiente. Así fue leída la acusación al comenzar el juicio. (T.E., páginas 9-10) Es cuando el jurado está deliberando que *603el tribunal permite al fiscal unir al récord otra acusación ale-gando el subsiguiente, alegación ésta que no fue aceptada por la acusada. (T.E., páginas 152-153) A pesar de que el fiscal manifestó que se proponía presentar prueba en relación con el subsiguiente, no hay en los autos constancia de que se haya pre-sentado prueba alguna sobre este extremo.
La regla vigente en Puerto Rico es en el sentido de que si el acusado niega la existencia de las convicciones anteriores, se debe presentar prueba de ello y el jurado es el que resolverá. Pueblo v. Carrión Molina, 86 DPR 359 (1962) ; Regla 146 de Procedimiento Criminal.
En el presente caso la alegación de convicción anterior fue alegada cuando ya el jurado se había retirado a deliberar. Al negar la acusada la alegación de convicción anterior, corres-pondía al fiscal presentar prueba de ello ante el jurado para que éste resolviera. Esa prueba no fue presentada al jurado, pues éste ya se encontraba deliberando. Tampoco hay en los autos constancia alguna de que dicha prueba fuera presentada ante el juez sentenciador.”
En vista de lo expuesto, se deja sin efecto la sentencia en este caso dictada por el Tribunal Superior, Sala de Ponce, en 16 de septiembre de 1965, y en su lugar se dicta sentencia condenando a la apelante a cumplir la pena de uno a cinco años de presidio.
El Señor Juez Presidente y el Juez Asociado Señor Carlos V. Dávila concurren con el resultado. El Juez Asociado Señor Santana Becerra emitió un voto separado.
—O—

 La referida Regla 147 dispone que:
“El acusado podrá ser declarado culpable de la comisión de cual-quier delito inferior necesariamente comprendido en el delito que se le imputa; o de cualquier grado inferior del delito que se le imputa; o de tentativa de cometer el delito que se le imputa o cualquier otro delito necesariamente comprendido en él, o de cualquier grado que el mismo tenga, si tal tentativa constituye, por sí misma, un delito.”


La indicada Regla 148 provee que:
“Si al rendirse un veredicto de culpabilidad el tribunal considerare que el jurado se ha equivocado en la aplicación de la ley, el juez que lo presida podrá explicar al jurado sus razones y ordenarle que vuelva a considerar el veredicto. Si después de esto se rindiere el mismo veredicto, éste será aceptado por el tribunal. Nada de lo aquí dispuesto será apli-cable a un veredicto absolutorio el cual deberá ser aceptado siempre por el tribunal.”